Citation Nr: 9906345	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-30 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri

THE ISSUES

1.  Whether a July 1972 rating decision denying service 
connection for psychiatric disability involved clear and 
unmistakable error (C&UE).

2.  Entitlement to VA disability compensation benefits under 
38 U.S.C.A. § 1151 (West 1991) for bilateral eye disability.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, entered in June 1995 and 
September 1996, of the VA Regional Office (RO) in St. Louis, 
Missouri.  

In December 1997, the Board dismissed the veteran's appeal, 
relative to each issue listed on the title page, pursuant to 
the provisions of 38 C.F.R. § 20.202 (1997).  Thereafter, the 
veteran filed an appeal with the United States Court of 
Veterans Appeals (Court).  In September 1998, the Court 
vacated the December 1997 Board decision and granted a joint 
motion to remand the appeal to the Board for additional 
development consistent with the joint motion, bearing, 
chiefly, on information to clarify, in accordance with the 
"adequacy" provisions of 38 C.F.R. § 20.203 (1998),  the 
basis for his Substantive Appeal .  [redacted].  In December 
1998, the veteran submitted such information to the Board and 
requested that each issue on appeal be addressed on the merits 
by the Board.  In the December 1998 submission, the veteran 
indicated that although a November 1998 notice from the Board 
"was not compliant" with the Court's instructions inasmuch 
as it, among other things, failed to address the matter of 
the deficiency involving his Substantive Appeal, his 
submission, "[d]espite such shortcoming", conveyed 
"information to clarify the basis" for the appeal.  

Included in the Board's above-addressed December 1997 
disposition was the issue of entitlement to service 
connection for bilateral eye disability due to exposure to 
Agent Orange.  However, the veteran's above-cited December 
1998 submission to the Board contained information to the 
effect that such issue was being withdrawn from the appeal.  
Accordingly, the appeal is limited to consideration of the 
two issues listed on the title page.

The first issue listed on the title page will be addressed in 
the decision below.  The second issue listed on the title 
page will be addressed in a remand appearing at the end of 
the decision.

It is noted that, in the above-cited submission from the 
veteran received at the Board in December 1998, he asserts 
that, for various reasons, the June 1995 rating denial of VA 
disability compensation benefits under 38 U.S.C.A. § 1151 for 
bilateral eye disability, from which determination the 
present appeal relative to the second issue listed on the 
title page ensues, involved C&UE.  However, a C&UE claim may 
not validly be asserted relative to a non-final rating 
decision from which a present appeal arises.  See Best v. 
Brown, 10 Vet. App. 322 (1997).  

CONTENTIONS OF APPELLANT ON APPEAL

Concerning the issue of whether a July 1972 rating decision 
denying service connection for psychiatric disability 
involved C&UE, the veteran asserts that such error exists 
owing to the rating board's failure, inasmuch as he was a 
participant in combat, to apply the pertinent provisions of 
38 U.S.C.A. § 1154(b), the benefit of the presumption of 
which statute may have resulted in a grant of the benefit 
sought.  He also states that "[t]he medical evidence" in 
VA's possession when the July 1972 rating denial was entered 
was such that "entitlement" to the related benefit sought 
was warranted under legislation including the provisions of 
38 C.F.R. § 3.303(b).

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the claim of whether a July 
1972 rating decision denying service connection for 
psychiatric disability involved C&UE, is without legal merit.

FINDING OF FACT

No allegation of error, relative to whether a July 1972 
rating decision denying service connection for psychiatric 
disability involved C&UE, comprises a legally cognizable 
claim of C&UE.  

CONCLUSION OF LAW

A July 1972 rating decision denying service connection for 
psychiatric disability did not involve C&UE.  38 U.S.C.A. 
§ 7105 (West 1991);  38 C.F.R. § 3.105(a) (1998); Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 

REASONS AND BASES FOR FINDING AND CONCLUSION

In July 1972, the RO denied the veteran's claim for service 
connection for psychiatric disability, of which denial the 
veteran was notified in correspondence dated July 31, 1972.  
Following receipt of the veteran's Notice of Disagreement, a 
Statement of the Case (SOC) was mailed to him in March 1973.  
Thereafter, the veteran did not file a Substantive Appeal 
within 60 days from the date of the mailing of the SOC, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the July 1992 rating denial 
and, therefore, such determination became final.  See 
38 U.S.C.A. § 7105 (West 1991).  A final decision is accepted 
as correct in the absence of C&UE.  See 38 C.F.R. § 3.105(a).  
However, the veteran has asserted that the July 1972 rating 
decision involved C&UE, and this is a matter for appellate 
determination.

In asserting that the July 1972 rating decision, which denied 
service connection for psychiatric disability, involved C&UE, 
the veteran avers, as his principal contention, that such 
error exists owing to the rating board's failure, inasmuch as 
he was a participant in combat, to apply the pertinent 
provisions of 38 U.S.C.A. § 1154(b), the benefit of the 
presumption of which statute may have resulted in a grant of 
the benefit sought.  However, the Board would respectfully 
point out that even where the premise of an error is accepted 
(in this instance, the non-application of 38 U.S.C.A. 
§ 1154(b)), C&UE still does not exist absent a demonstration 
to a certainty (which showing the veteran has not, in any 
event, made) that, but for such error, a different result 
would have ensued.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993); see also Crippen v. Brown, 9 Vet. App. 412, 425 
(1996) (Kramer, J., concurring) (C&UE requires "no more or 
less" than that a relevant law in existence at time rating 
decision was rendered was improperly applied or not applied 
and that but for such application or non-application the 
outcome on a merits issue would have been different).  

As his remaining allegation of error, the veteran asserts 
that '[t]he medical evidence' incident to the claim at issue 
when the July 1972 rating denial was entered was such that 
'entitlement' to the related benefit sought was warranted 
under legislation including the provisions of 38 C.F.R. 
§ 3.303(b).  However, the Board would point out that an 
objection that the evidence was improperly weighed or 
evaluated does not, regardless of the particular legislation 
with respect to which it is argued that entitlement to the 
benefit sought was warranted, rise to the level of C&UE.  See 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994).   

Given the foregoing, then, relative to each of the veteran's 
above-cited allegations of error (i.e., that pertaining to 
the non-application of 38 U.S.C.A. § 1154(b) as well as that 
pertaining to the weighing of the evidence in the rating 
board's possession) involving the July 1972 rating decision 
and since the law rather than the evidence is dispositive of 
the resolution of this issue of appeal, the claim of whether 
such rating decision, in denying service connection for 
psychiatric disability, involved C&UE, is without legal merit 
and is, accordingly, denied.  See Sabonis, supra. 


ORDER

A July 1972 rating decision denying service connection for 
psychiatric disability did not involve clear and unmistakable 
error.  The appeal, to this extent, is denied.


REMAND

With respect to the issue of entitlement to VA disability 
compensation benefits under 38 U.S.C.A. § 1151 for bilateral 
eye disability, the veteran asserts that, as a result of a 
variety of surgeries performed by VA in 1990, he presently 
has greater visual loss, relative to either eye, than before 
the respective procedures were carried out.  In this regard, 
when the veteran was examined in conjunction with his initial 
period of hospitalization by VA (on April 23, 1990), vision 
(with pinhole) was 20/40 and 20/90 in the right and left 
eyes, respectively.  The following day, the veteran underwent 
cataract extraction and lens implantation involving the left 
eye.  Subsequent surgeries performed either by VA or under VA 
auspices include a vitreous tap on April 30, 1990, a 
transparsplana vitrectomy on May 2, 1990, and scleral 
buckling procedure on August 2, 1990.  When examined by VA in 
May 1995, vision in the veteran's left eye (with pinhole) was 
20/70, indicative of improved acuity on comparison with that 
shown on April 23, 1990, prior to the accomplishment of any 
of the pertinent VA surgeries.  However, on the same May 1995 
VA examination, vision in the veteran's right eye (with 
pinhole) was reported to be 20/count fingers at three feet, 
indicative of worsened acuity on comparison with that shown 
on April 23, 1990.  On August 2, 1990, procedures including 
cryotherapy were performed by VA relative to the right eye, 
in response to a pre-operative diagnosis of lattice 
degeneration.  Significantly, however, the decreased acuity 
in the right eye shown on the May 1995 VA examination was 
specifically attributed to cataracts, which consideration 
renders it uncertain whether the above-noted VA procedures 
involving the right eye performed on August 2, 1990 
(accomplished in response to lattice degeneration as opposed 
to cataracts) played any role in the veteran's worsened right 
eye acuity.  In view of the foregoing, then, the Board is of 
the view that a review of the file (and offering of pertinent 
opinion) by a VA ophthalmologist, as specified in greater 
detail below, should be accomplished before this aspect of 
the appeal is decided.  Further development to facilitate the 
accomplishment of the same is, therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the 
veteran's file to be reviewed by a VA 
ophthalmologist.  On completion of the 
same, the ophthalmologist should offer an 
opinion as to whether the veteran's 
decreased acuity in the right eye (as 
shown when he was examined by VA in May 
1995) is wholly attributable to cataracts 
and, if not, whether it is at least as 
likely as not that the procedures 
performed by VA on August 2, 1990, played 
a role in such deterioration in acuity.  
If the VA ophthalmologist desires to 
examine the veteran precedent to offering 
the above-requested opinion, the RO 
should, in such event, schedule the 
veteran to undergo the same.  It is 
imperative that a copy of this remand, in 
addition to the claims folder, be made 
available to the VA ophthalmologist for 
purposes of accomplishing the above-
requested file review.  The rationale for 
all opinions expressed should be fully 
explained.  

2.  The RO should then review the report 
pertaining to the file review performed 
in response to the previous numerical 
directive to ascertain whether such 
review was responsive to Board's 
instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the second issue listed on 
the title page.

4.  If the remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100f(b) (1998).


- 7 -


